Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHEN DISTRICT OF FLORIDA
                                        CASE NO.:

  VALENTINA L. SPALDING,

         Plaintiff,

  v.

  THE JEROME GOLDEN CENTER FOR BEHAVIORAL
  HEALTH, INC., a Florida Not For Profit Corporation

        Defendant.
  ______________________________________________/

                                           COMPLAINT

         Plaintiff, VALENTINA L. SPALDING (“SPALDING” or Plaintiff), by and through her

  undersigned attorney, hereby files this Complaint against Defendant, THE JEROME GOLDEN

  CENTER FOR BEHAVIORAL HEALTH, INC. (hereinafter, “JEROME GOLDEN” or

  “Defendant”). In support of her complaint, Plaintiff states the following:

                                  JURISDICTION AND VENUE

         1.      This is an action for damages and other relief based on unlawful employment

  practices committed by Defendant and jurisdiction of this Court is invoked pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, § 706(f) (42 U.S.C. § 2000e-5(f)), which

  incorporates by reference the Civil Rights Act of 1964 codified at 42 U.S.C. §§ 2000e, et seq.,

  and the Florida Civil Rights Act (“FCRA”), Chapter 760, Florida Statutes.

         2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331,

  1343, and 1367.

         3.      The claims asserted in this Complaint arose in the Southern District of Florida

  during the course of Plaintiff’s employment with Defendant.



                                                   1
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 16



         4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as all the actions

  which give rise to the forgoing causes of action occurred in Palm Beach County, Florida.

                                               PARTIES

         5.      Plaintiff SPALDING, at all times relevant, resided within the Southern District of

  Florida. Plaintiff is over the age of eighteen years and otherwise sui juris.

         6.      Plaintiff is a female who complained about sexual harassment and was subjected

  to retaliation. She is therefore a member of a class protected under Title VII of the Civil Rights

  Act of 1964 and the FCRA because the terms, conditions, and privileges of her employment

  were altered because of her sex, female, and in retaliation for complaints she made.

         7.      Defendant JEROME GOLDEN is a Florida Not For Profit Corporation organized

  and existing under and by virtue of the laws of Florida and registered to do business within

  Florida, with its principal place of business in Palm Beach County, Florida. Defendant JEROME

  GOLDEN has, at all times material hereto, conducted substantial and continuous business within

  the Southern District of Florida, and is subject to the laws of the United States and the State of

  Florida.

         8.      Defendant is a business focusing on providing behavioral health care services.

  Plaintiff was employed at Defendant’s business located in Palm Beach County, Florida.

         9.      JEROME GOLDEN has, at all times material, employed 15 or more employees

  for each working day in each of twenty or more calendar weeks in the current or preceding year

  in accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

         10.     Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against Defendant with the Equal Employment Opportunity Commission




                                                    2
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 16



  (“EEOC”) which was dually filed with the Florida Commission on Human Relations (“FCHR”)

  pursuant to the work-sharing agreement between the EEOC and the FCHR.

         11.     SPALDING filed her charge on or about March 5, 2018, which was no more than

  300 days after the last discriminatory event occurred, to wit: January 6, 2018.

         12.     SPALDING was issued a Notice of Right to Sue on February 28, 2019. This suit

  is filed in accordance with that Notice and within the applicable 90-day time limitation (a copy

  of the Notice is attached hereto as Exhibit “A”).

         13.     The EEOC did not issue a finding on Plaintiff’s charge within 180 days of the

  filing of said charge, and therefore terminated its processing of said charge.

                                      GENERAL ALLEGATIONS

         14.     SPALDING was hired as a Behavioral Health Tech (“BHT”) at JEROME

  GOLDEN on or about August 11, 2017.

         15.     On or about August 15, 2017, the first day of Plaintiff’s employment with

  Defendant, Plaintiff was introduced to several staff members, including Rajiv Attri (“Rajiv”),

  who was the Director of Nurses, the supervisor of Plaintiff’s direct supervisor, Sloan Carusso

  (“Sloan”).

         16.     Rajiv sexually harassed Plaintiff during the entirety of Plaintiff’s employment

  with Defendant.

         17.     Rajiv frequently inflicted on Plaintiff unwelcome sexual advances, requests for

  sexual favors, and other verbal or physical harassment of a sexual nature, including but not

  limited to the following:

                    Rajiv commented on Plaintiff’s clothes, stating that they made Plaintiff’s body

                     look appealing and distracting to him and other male staff and patients;



                                                      3
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 4 of 16



                    Rajiv often required Plaintiff to accompany him to lunch;

                    Rajiv offered to make Plaintiff Nurse Supervisor and to pay Plaintiff $26.00

                     an hour, in exchange for Plaintiff to go on a date with him;

                     Rajiv came to Plaintiff’s work unit only to tell her a lewd joke, regarding

                     “eating pussy.”

         18.     Every time Rajiv made any aforementioned sexual advances, Plaintiff advised

  Rajiv that his behaviors were not welcome and that he should stop. Plaintiff also verbally

  reported to Sloan each time.

         19.     Nonetheless, Sloan never took any action for fear of losing her own job.

         20.     Rajiv’s harassment became worse after Plaintiff rejected his advances. Rajiv

  threatened that Plaintiff would regret it if she refused his advances.

         21.     Rajiv later rejected Plaintiff’s legitimate request to switch a shift with another

  BHT. On multiple occasions, Rajiv deleted Plaintiff’s time when she worked extra shifts.

         22.     On or about December 23, 2017, Rajiv forbade Plaintiff to take breaks during her

  shift because he was coming in to speak with her. When Rajiv showed up at work, he cornered

  Plaintiff into a conference room with no one else present. Regardless of Plaintiff’s resistance,

  Rajiv offered food and money advances to Plaintiff and offered to give it to her as soon as the

  next day, while rubbing his foot on Plaintiff’s legs.

         23.     Plaintiff reported to Sloan about the December 23, 2017 incident on or about

  January 2, 2018. Sloan advised Plaintiff to contact Human Resources because Sloan could not

  risk losing her job by reporting Rajiv.

         24.     On or about January 3, 2018, Plaintiff called Human Resources to advise that she

  would come in the next day to report sexual harassment from Rajiv.


                                                    4
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 5 of 16



             25.       On or about January 4, 2018, Plaintiff went to Human Resources to file an official

  grievance against Rajiv, but did not complete the grievance in its entirety until the following day.

             26.       On January 6, 2018, Rajiv called Plaintiff, advising that he learned of Plaintiff’s

  complaint to Human Resources about sexual harassment, and therefore Plaintiff was terminated.

             27.       Plaintiff was never provided any reason for her termination, and any reason

  claimed by Defendant is pretextual.

             28.       Even if Defendant had a legitimate, non-discriminatory reason, SPALDING’s sex

  was, at minimum, a motivating factor in Defendant’s decision for her termination1.

             29.       Prior to her termination, SPALDING was unaware of any performance

  deficiencies and she had not been previously disciplined.

             30.       Plaintiff has retained the undersigned firm to prosecute this action on her behalf

  and has agreed to pay it a reasonable fee for its services.

             31.       Plaintiff is entitled to her reasonable attorneys’ fees and costs if they are

  prevailing parties in this action.

                     COUNT I: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                               (DISCRIMINATION BASED ON SEX)

             32.       Plaintiff re-alleges and re-avers paragraphs 1 – 31 as fully set forth herein.

             33.       Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, (“Title

  VII”), 42 U.S.C. §2000e for damages caused by Defendant’s sexual harassment against Plaintiff.

             34.       Plaintiff is a member of a protected class, to wit, female.

             35.       Rajiv frequently inflicted on Plaintiff unwelcome sexual advances, requests for

  sexual favors, and other verbal or physical harassment of a sexual nature.




  1
      Plaintiff explicitly reserves the right to argue a mixed-motive theory applies to all counts contained herein.

                                                                5
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 6 of 16



          36.       Rajiv’s harassment was so frequent and severe that it created a hostile and/or

  offensive work environment. Rajiv’s harassment aggravated after Plaintiff refused his repeated

  demand for sexual favors in exchange of a raise and/or monetary compensation, which

  eventually lead to Plaintiff’s termination.

          37.       Plaintiff was never provided any reason for her termination, and any reason

  claimed by Defendant is pretextual.

          38.       Even if Defendant had a legitimate, non-discriminatory reason, SPALDING’s sex

  was, at minimum, a motivating factor in Defendant’s decision for her termination.

          39.       Defendant’s director of nurses, Rajiv, acted with intentional disregard for

  Plaintiff’s rights as a woman and a person protected under Title VII. Defendant, by and through

  its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of

  Rajiv, and/or other employees.

          40.       Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

  discriminatory actions.

          41.       Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

  Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized condoned

  and/or ratified the unlawful discriminatory employment practices of its director of nurses.

  Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum according to

  proof at trial.

          WHEREFORE, Plaintiff VALENTINA L. SPALDING requests that:



                                                      6
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 7 of 16



                  a) The Court grant Plaintiff judgment against Defendant to compensate her for

                      past and future pecuniary losses, including injury to her professional

                      reputation, and emotional pain and suffering caused by Defendant's

                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the Civil Rights Act of 1964, § 706(g);

                  b) The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not

                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                  c) The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys' fees incurred herein, pursuant to contract and/or statute; and

                  d) The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

                COUNT II: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                           (HOSTILE WORK ENVIRONMENT)

          42.     Plaintiff re-alleges and re-avers paragraphs 1 – 31 as fully set forth herein.

          43.     Plaintiff brings this action under the Title VII of the Civil Rights Act of 1964,

  (“Title VII”), 42 U.S.C. §2000e for damages caused by Defendant’s unlawful employment

  practices committed against Plaintiff by allowing and ratifying the sexual harassment Rajiv

  inflicted on Plaintiff.

          44.      Plaintiff is a member of a protected class, to wit, female.

          45.     Rajiv frequently inflicted on Plaintiff unwelcome sexual advances, requests for

  sexual favors, and other verbal or physical harassment of a sexual nature.




                                                    7
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 8 of 16



          46.       Rajiv was Plaintiff’s supervisor during the entirety of her employment with

  Defendant, and Rajiv’s sexual harassment was severe or pervasive enough to create a work

  environment that a reasonable person would consider intimidating, hostile or abusive. Rajiv’s

  conduct was severe and pervasive from both a subjective and objective perspective.

          47.       Despite Plaintiff’s complaint to Defendant for multiple times, Rajiv has not, upon

  information and belief, been disciplined for his conduct.

          48.       Defendant’s director of nurses, Rajiv, acted with intentional disregard for

  Plaintiff’s rights as a woman and a person protected under Title VII. Defendant, by and through

  its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of

  Rajiv, and/or other employees.

          49.       Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII as a direct result of Defendant's discriminatory actions.

          50.       Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

  Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized condoned

  and/or ratified the unlawful discriminatory employment practices of its director or nurses.

  Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum according to

  proof at trial.

          WHEREFORE, Plaintiff VALENTINA L. SPALDING requests that:

                    a) The Court grant Plaintiff judgment against Defendant to compensate her for

                       past and future pecuniary losses, including injury to her professional

                       reputation, and emotional pain and suffering caused by Defendant's



                                                      8
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 9 of 16



                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the Civil Rights Act of 1964, § 706(g);

                   b) The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not

                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                   c) The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys' fees incurred herein, pursuant to contract and/or statute; and

                   d) The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

               COUNT III: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                  (RETALIATION)

         51.       Plaintiff re-alleges and re-avers paragraphs 1 – 31 as fully set forth herein.

         52.       Plaintiff brings this action for retaliation in violation of Title VII of the Civil

  Rights Act of 1964, (“Title VII”), 42 U.S.C. §2000e.

         53.       On or about January 4, 2018, SPALDING went to Human Resources to file an

  official grievance against Rajiv for sexual harassment. SPALDING talked with Tricia McKoy

  (“Tricia”) about the sexual harassment she had been suffering, and completed the grievance the

  following day.

         54.       At the time Plaintiff made her complaint, she had an objectively reasonable belief

  that the harassment she experienced was due to her sex, as female.

         55.       As a result of her complaint with the Human Resources, Rajiv terminated

  SPALDING on January 6, 2018 over the phone.




                                                     9
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 10 of 16



         56.     Plaintiff was never provided any reason for her termination, and any reason

  claimed by Defendant is pretextual.

         57.     Plaintiff’s termination constitutes an adverse employment action under Title VII

  of the Civil Rights Act of 1964.

         58.     Defendant’s actions were done with malice, and with disregard for Plaintiff’s

  protected rights under Title VII of the Civil Rights Act of 1964. Defendant, by and through its

  officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Rajiv

  and/or other employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant

  in a sum according to proof at trial.

         WHEREFORE, Plaintiff VALENTINA L. SPALDING requests that:

                 a) The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant's

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the Civil Rights Act of 1964, § 706(g);

                 b) The Court require Defendant to reinstate Plaintiff to the position at the rate of

                     pay and with the full benefits Plaintiff would have had if Plaintiff had not

                     been discriminated against by Defendant; or, in lieu of reinstatement, award

                     front pay;

                 c) The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys' fees incurred herein, pursuant to contract and/or statute; and

                 d) The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.



                                                  10
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 11 of 16



                               COUNT IV: VIOLATION OF FCRA
                              (DISCRIMINATION BASED ON SEX)

          59.    Plaintiff re-alleges and re-avers paragraphs 1 – 31 as fully set forth herein.

          60.    Plaintiff brings this action under the Florida Civil Rights Act, Fla. Stats. § 760.01

  et seq., for damages caused by damages caused by Defendant’s sexual harassment against

  Plaintiff.

          61.    Plaintiff is a member of a protected class, to wit, female.

          62.    Rajiv frequently inflicted on Plaintiff unwelcome sexual advances, requests for

  sexual favors, and other verbal or physical harassment of a sexual nature.

          63.    Rajiv’s harassment was so frequent and severe that it created a hostile and/or

  offensive work environment. Rajiv’s harassment aggravated after Plaintiff repeatedly refused his

  demand for sexual favors in exchange of a raise and/or monetary compensation, which

  eventually lead to Plaintiff’s termination.

          64.    Plaintiff was never provided any reason for her termination, and any reason

  claimed by Defendant is pretextual.

          65.    Even if Defendant had a legitimate, non-discriminatory reason, SPALDING’s sex

  was, at minimum, a motivating factor in its decision for her termination.

          66.    Defendant’s director of nurses, Rajiv, acted with intentional disregard for

  Plaintiff’s rights as a woman and a person protected under FCRA. Defendant, by and through its

  officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Rajiv,

  and/or other employees.

          67.    Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of FCRA.

                                                   11
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 12 of 16



         68.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under FCRA. Therefore, Plaintiff is

  also entitled to punitive damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff VALENTINA L. SPALDING requests that:

                 a) The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant's

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the FCRA;

                 b) The Court require Defendant to reinstate Plaintiff to the position at the rate of

                     pay and with the full benefits Plaintiff would have had if Plaintiff had not

                     been discriminated against by Defendant; or, in lieu of reinstatement, award

                     front pay;

                 c) The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys' fees incurred herein, pursuant to contract and/or statute; and

                 d) The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                               COUNT V: VIOLATION OF FCRA
                              (HOSTILE WORK ENVIRONMENT)

         69.     Plaintiff re-alleges and re-avers paragraphs 1 – 31 as fully set forth herein.

         70.     Plaintiff brings this action under the Florida Civil Rights Act, Fla. Stat. § 760.01,

  et seq., for damages caused by Defendant’s unlawful employment practices committed against

  Plaintiff by allowing and ratifying the sexual harassment Rajiv inflicted on Plaintiff.

         71.      Plaintiff is a member of a protected class, to wit, female.

                                                   12
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 13 of 16



         72.     Rajiv frequently inflicted on Plaintiff unwelcome sexual advances, requests for

  sexual favors, and other verbal or physical harassment of a sexual nature.

         73.     Rajiv was Plaintiff’s supervisor during the entirety of her employment with

  Defendant, and Rajiv’s sexual harassment was severe or pervasive enough to create a work

  environment that a reasonable person would consider intimidating, hostile or abusive. Rajiv’s

  conduct was severe and pervasive from both a subjective and objective perspective.

         74.     Despite Plaintiff’s complaint to Defendant for multiple times, Rajiv has not, upon

  information and belief, been disciplined for his conduct.

         75.     Defendant’s director of nurses, Rajiv, acted with intentional disregard for

  Plaintiff’s rights as a woman and a person protected under FCRA. Defendant, by and through its

  officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Rajiv,

  and/or other employees.

         76.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of FCRA as a direct result of Defendant’s discriminatory actions.

         77.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under FCRA. Defendant, by and

  through its officers, and/or supervisors, authorized condoned and/or ratified the unlawful

  discriminatory employment practices of its director or nurses. Therefore, Plaintiff is also entitled

  to punitive damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff VALENTINA L. SPALDING requests that:

                 e) The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional



                                                  13
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 14 of 16



                     reputation, and emotional pain and suffering caused by Defendant's

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the FCRA;

                 f) The Court require Defendant to reinstate Plaintiff to the position at the rate of

                     pay and with the full benefits Plaintiff would have had if Plaintiff had not

                     been discriminated against by Defendant; or, in lieu of reinstatement, award

                     front pay;

                 g) The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys' fees incurred herein, pursuant to contract and/or statute; and

                 h) The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                                  COUNT VI: VIOLATION OF FCRA
                                        (RETALIATION)

         78.     Plaintiff re-alleges and re-avers paragraphs 1 – 31 as fully set forth herein.

         79.     Plaintiff brings this claim for retaliation in violation of the Florida Civil Rights

  Act, § 760.01, et seq., Florida Statutes.

         80.     On or about January 4, 2018, SPALDING went to Human Resources to file an

  official grievance against Rajiv for sexual harassment. SPALDING talked with Tricia about the

  sexual harassment she had been suffering, and completed the grievance the following day.

         81.     At the time Plaintiff made her complaint, she had an objectively reasonable belief

  that the harassment she experienced was due to her sex, as female.

         82.     As a result of her complaint with the Human Resources, Rajiv terminated

  SPALDING on January 6, 2018 over the phone.




                                                   14
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 15 of 16



          83.       As a result of her complaint with the Human Resources, Rajiv terminated

  SPALDING on January 6, 2018 over the phone.

          84.       Plaintiff was never provided any reason for her termination, and any reason

  claimed by Defendant is pretextual.

          85.       Plaintiff’s termination constitutes an adverse employment action under FCRA.

          86.       Defendant’s actions were done with malice, and with disregard for Plaintiff’s

  protected rights under FCRA. Defendant, by and through its officers, and/or supervisors,

  authorized, condoned, and/or ratified the unlawful conduct of Rajiv and/or other employees.

  Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum according to

  proof at trial.

          WHEREFORE, Plaintiff VALENTINA L. SPALDING requests that:

                    a) The Court grant Plaintiff judgment against Defendant to compensate her for

                       past and future pecuniary losses, including injury to her professional

                       reputation, and emotional pain and suffering caused by Defendant's

                       discriminatory treatment in an amount to be determined at trial and in

                       accordance with the Civil Rights Act of 1964, § 706(g);

                    b) The Court require Defendant to reinstate Plaintiff to the position at the rate of

                       pay and with the full benefits Plaintiff would have had if Plaintiff had not

                       been discriminated against by Defendant; or, in lieu of reinstatement, award

                       front pay;

                    c) The Court award Plaintiff the costs of this action, together with her reasonable

                       attorneys' fees incurred herein, pursuant to contract and/or statute; and




                                                     15
Case 9:19-cv-80657-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 16 of 16



                 d) The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                                    DEMAND FOR JURY TRIAL

         Plaintiff VALENTINA L. SPALDING hereby demands trial by jury on all issues and all

  counts of this Complaint so triable as a matter of right.

  Dated: May 16, 2019

                                                LAW OFFICES OF CHARLES EISS, P.L.
                                                Attorneys for Plaintiff
                                                7951 SW 6th Street, Suite 308
                                                Plantation, Florida 33324
                                                (954) 914-7890 (Office)
                                                (855) 423-5298 (Facsimile)

                                         By:    /s/ Charles M. Eiss
                                                CHARLES M. EISS, Esq.
                                                Fla. Bar #612073
                                                chuck@icelawfirm.com
                                                TIEXIN YANG, Esq.
                                                Fla. Bar #1010651
                                                tiexin@icelawfirm.com




                                                   16
